Name: Commission Regulation (EEC) No 3071/87, of 13 October 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 87 Official Journal of the European Communities No L 291 /5 COMMISSION REGULATION (EEC) No 3071/87 of 13 October 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, » Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26. (4 OJ No L 335, 13 . 12. 1985, p . 9 . No L 291 /6 Official Journal of the European Communities 15 . 10 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1:10 07.01-13 07.01-15 07.01 All New potatoes 31,72 1365 249,42 65,83 219,32 4944 24,56 47658 74,16 22,20 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I . Broccoli 110,43 4758 871,32 229,52 764,04 17306 85,66 166088 258,34 76,67 1.14 07.01-23 07.01 B II White cabbages and red || li || li \\cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 12,38 532 96,65 25,69 85,83 1919 9,59 18579 28,95 8,67 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 38,04 1639 300,16 79,06 263,20 5961 29,50 57216 88,99 26,41 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 07.01-43 07.01 F I Peas 353,23 15193 2756,74 732,99 2447,99 54757 273,70 529896 825,74 247,29 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 83,58 3609 666,29 173,63 578,28 13332 64,67 125306 195,40 57,97 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 7,70 331 60,66 15,99 53,18 1205 5,96 11577 17,99 5,41 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111664 173,65 51,37 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions l l l Iland sets) 12,54 541 100,00 26,06 86,79 2001 9,70 18807 29,32 8,70 1.70 07.01-67 ex 07.01 H Garlic 97,96 4230 780,94 203,51 677,79 15626 75,80 146867 229,02 67,95 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 07.01 K Asparagus : l l l \ 1.80.1 ex 07.01-71 ||  green 354,05 15289 2822,46 735,51 2449,64 56477 273,96 530801 827,72 245,59 1.80.2 ex 07.01-71 \  other 212,00 9154 1 690,06 440,42 1 466,81 33818 164,04 317837 495,63 147,05 1.90 07.01-73 07.01 L Artichokes 135,44 5837 1 057,28 281,25 940,29 20950 105,18 203951 317,17 93,82 1.100 07.01-75 07.01-77 07.01 M Tomatoes 51,31 2215 409,05 106,59 355,02 8185 39,70 76927 119,95 35,59 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 60,74 2623 484,26 126,19 420,29 9690 47,00 91071 142,01 42,13 1.112 07.01-85 07.01 Q II Chantarelles 380,81 16444 3035,75 791,09 2634,74 60745 294,66 570911 890,27 264,14 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 61,61 2660 491,16 127,99 426,28 9828 47,67 92369 144,03 42,73 1.130 07.01-97 07.01 T II Aubergines 72,37 3125 576,99 150,36 500,77 11545 56,00 108510 169,21 50,20 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 61,33 2638 478,65 127,27 425,04 9507 47,52 92006 143,37 42,93 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 35,73 1537 281,30 74,15 246,64 5591 27,67 53685 83,45 25,08 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 88,16 3807 702,83 183,15 609,99 14063 68,22 132176 206,11 61,15 2.10 08.01-31 ex 08.01 B Bananas, fresh 46,11 1991 367,59 95,79 319,04 7355 35,68 69131 107,80 31,98 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 50,55 2183 403,00 105,01 349,76 8064 39,11 75789 118,18 35,06 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 121,64 5252 969,72 252,70 841,63 19404 94,12 182369 284,38 84,37 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 168,60 7280 1 344,06 350,25 1 166,52 26894 130,46 252767 394,16 116,95 2.50 08.02 A I Sweet oranges, fresh : l 2.50.1 08.02-02 I ' 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 No L15. 10 . 87 Official Journal of the European Communities 291 /7 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 , 08.02-03 } 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 39,69 1714 316,45 82,46 274,65 6332 30,71 59514 92,80 27,53 2.503 08.02-05 Il I l 08.02-09 08.02-15 08.02-19  others 21,84 943 174,11 45,37 151,11 3484 16,90 32744 51,06 15,15 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 25,86 1117 206,20 53,73 178,96 4126 20,01 38779 60,47 17,94 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 44,92 1933 358,31 93,05 310,84 7092 34,99 67414 104,86 31,49 2.60.3 08.02.28 08.02 B I  Clementines 33,64 1452 268,23 69,89 232,79 5367 26,03 50444 78,66 23,33 2.60.4 08.02-34 1 08.02-37 j ex 08.02 B II  Tangerines and others 52,28 2257 416,81 108,62 361,76 8340 40,45 78388 122,23 36,26 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 45,23 1953 360,60 93,97 312^6 7215 35,00 67815 105,75 31,37 2.80 ex 08.02 D Grapefruit, fresh : \ \ \ 2.80.1 ex 08.02-70 II  white 45,84 1979 365,48 95,24 317,20 7313 35,47 68733 107,18 31,80 2.80.2 ex 08.02-70  pink 67,53 2916 538,38 140,30 467,26 10773 52,25 101 250 157,88 46,84 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 135,41 5847 1 079,50 281,31 936,90 21600 104,78 203013 316,57 93,93 2.90 08.04-11 08.04-1 9 08.04-23 08.04 A I Table grapes 51,45 2222 410,21 106,89 356,02 8208 39,81 77145 120,30 35,69 2.95 08.05-50 08.05 C Chestnuts 132,09 5704 1 053,00 274,40 913,90 21 070 102,21 198030 308,80 91,62 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 35,78 1545 285,25 74,33 247,57 5707 27,68 53645 83,65 24,82 2.110 08.06-33 IIII \\\\li IlII I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 56,79 2452 452,73 117,98 392,93 9059 43,94 85142 132,76 39,39 2.120 08.07-10 08.07 A Apricots 45,25 1950 361,62 93,84 313,57 7103 35,10 68 040 105,79 31,44 2.130 ex 08.07-32 ex 08.07 B Peaches 65,67 2829 518,17 136,49 454,37 10292 50,94 98772 153,63 45,59 2.140 ex 08.07-32 ex 08.07 B Nectarines 92,31 3977 728,35 191,86 638,67 14466 71,60 138835 215,95 64,09 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 115,53 4978 911,55 240,12 799,31 18105 89,61 173756 270,27 80,21 2.160 08.07-71 1 08.07-75 J 08.07 D Plums 46,88 2024 373,72 97,39 324,36 7478 36,27 70284 109,60 32,51 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 155,23 6688 1 240,23 322,25 1 074,37 24633 120,26 232567 362,70 108,08 2.180 08.09-11 ex 08.09 Water melons 24,29 1049 193,67 50,47 168,08 3875 18,79 36422 56,79 16,85 2.190 ex 08.09 Melons (other than water melons) : \ I 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 51,31 2215 409,04 106,59 355,00 8184 39,70 76925 119,95 35,59 2.190.2 ex 08.09-19 li  other 96,07 4148 765,91 199,59 664,74 15326 74,34 144040 224,61 66,64 2.195 ex 08.09-80 ex 08.09 Pomegranates 64,69 2793 515,70 134,39 447,58 10319 50,05 96985 151,23 44,87 2.200 08.09-50 ex 08.09 Kiwis 129,59 5596 1033,14 269,23 896,67 20673 100,28 194295 302,98 89,89 2.202 ex 08.09-80 ex 08.09 Khakis 217,60 9353 1 697,99 451,17 1 508,67 33763 168,53 326848 508,50 152,54 2.203 ex 08.09-80 ex 08.09 Lychees 461,56 19886 3687,64 958,18 3 194,48 73242 357,58 691 501 1 078,42 321,36